DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A, claims 1-12 and 20, in the reply filed on 10/04/2021 is acknowledged.  The traversal is on the ground(s) that the fields of search are coextensive for the species identified by the Office Action.  This is not found persuasive because the claimed species indicate a diverse search of multiple inventions. For example, elected Species A, claims 1-12 and 20, requires a search that includes a blade gear secured with the blade member for concomitant rotation therewith, the blade gear operatively coupled with the actuator of the actuation assembly. None of this is required for the search of non-elected Species B, claims 13-19, which require a search that includes a belt, and an annular blade pulley and an annular blade member secured with the annular blade pulley for concomitant rotation therewith, wherein the belt is operatively coupled with the annular blade pulley and a motor pulley. Similarly, the belt and annular blade pulley are not required for the search of Species A. The elected claims of Species A require the following text searches for different limitations in which none of the following terms/concepts (or their reasonable synonyms) would be search for the non-elected claims: “gear”, “axial bearings”, “second bearing”, “third bearing”, “acute angle”. The non-elected claims of Species B require .
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/04/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dieras et al. (US 2015/0216551 A1).
Regarding claim 1, Dieras discloses a tissue dissector (Fig. 6; while the embodiment of Fig. 6 is being relied upon for the rejection, reference has been made to Fig. 2 for similar parts as the only difference between the two embodiments is the angle at which the blade is disposed with respect to the handle; [0048]; [0113]) comprising: a handle portion (proximal portion 232a of casing 232; Fig. 2) including an actuation assembly having an actuator (including at least micromotor 202/402); and a head portion (housing 207/407) including an annular body (as housing holds annular gear 208/408; [0059]) having a blade assembly (insert of any one of Figs. 9D-9F; as inserts 708, 710, 712 are suitable for being installed in the housing of the handpiece of the invention; [0091]) rotatably supported in the annular body ([0012]), the blade assembly including a blade member (708, 710, 712; Figs. 9D-9F) defining an aperture (central duct of blade for removing tissue, similar to that of 702, 704, 706; [0093]; [0095]) configured to receive tissue therethrough ([0093]), the blade member operatively coupled with the actuator for rotation about a central axis defined by the aperture ([0012]), wherein the handle portion and head portion define a longitudinal axis that is disposed at an angle (90 degrees) relative to the central axis (Fig. 6).

Regarding claim 3, Dieras discloses wherein the blade member includes a support portion (proximal post) and a blade portion (frusto-conical end) extending from the support portion (Figs. 9D-9F), the support portion in a planar contact with the blade gear (Fig. 6; [0060]; as the gear 208/408 surrounds the post of the blade assembly and is planar contact along the line longitudinally parallel to the central axis of the post where the gear and the post touch and/or along the plane transverse to the central axis of the post in which the gear and the post touch).
Regarding claim 4, Dieras discloses wherein the blade portion has a frusto-conical shape (Figs. 9D-9F).
Regarding claim 5, Dieras discloses wherein the actuation assembly further includes a transmission gear (gearwheel 206/406) coupled with an output shaft (transmission shaft 204/404) of the actuator (motor 202/402) and configured to engage the blade gear (208/408) such that actuation of the actuator imparts rotation to the blade member ([0059]-[0061]).
Regarding claim 6, Dieras discloses wherein the head portion (207/407) further includes inner and outer walls (see annotated Fig. 6 below) defining a circular groove (space between inner and outer walls that fits annular gear 208/408) therebetween, 

    PNG
    media_image1.png
    449
    500
    media_image1.png
    Greyscale

Regarding claim 7, Dieras discloses wherein the head portion further includes a plurality of axial bearings (proximal most ball bearings 214) circumferentially arranged in the circular groove of the head portion (Figs. 2, 6), the blade gear (208/408) rotatably supported in the circular groove (Fig. 6).
Regarding claim 20, Dieras discloses a tissue dissector (Fig. 6; while the embodiment of Fig. 6 is being relied upon for the rejection, reference has been made to Fig. 2 for similar parts as the only difference between the two embodiments is the angle at which the blade is disposed with respect to the handle; [0048]; [0113]) comprising: a handle portion (proximal portion 232a of casing 232; Fig. 2) including an actuation .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieras et al. (US 2015/0216551 A1) in view of Tanaka et al. (US 2011/0250562 A1).
Regarding claim 8, Dieras discloses wherein the head portion further includes a plurality of second bearings (distal most ball bearings 214; Figs. 2, 6), wherein the plurality of second bearings is disposed substantially parallel to an axis extending through the aperture of the blade member (Fig. 6).
Dieras fails to disclose wherein the plurality of second bearings are configured to engage the blade gear.
However, Tanaka teaches a tissue dissector (1 which includes a cutting tool 50; Figs. 1-2) that includes a handle portion (grip 3), and a head portion (head 2) including a blade assembly (cutting tool 50) with a blade gear (rotor gear 15), a plurality of first bearings (bearings 14), and a plurality of second bearings (bearings 13) configured to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of second bearings of Dieras to be configured to engage the blade gear as taught by Tanaka because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable result of allowing the blade member to rotate via the blade gear with reduced friction of the plurality of second bearings.
Regarding claim 9, Dieras modified discloses the invention as claimed, and Dieras further discloses wherein the blade gear (208/408) is rotatably interposed between the plurality of axial bearings (proximal bearings 214) and the plurality of second bearings (distal bearings 214; Figs. 2, 6).

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieras et al. (US 2015/0216551 A1) in view of Berke et al. (US 6,048,345).
Regarding claims 11-12, Dieras discloses wherein the handle portion comprises the actuator (motor 202/402) but fails to disclose wherein the handle portion further defines a battery pack to supply power to the actuator, and wherein the battery pack is removably disposed within the handle portion.
However, Berke teaches a tissue dissector (30; Fig. 1) with a handle portion (housing 31), an actuator (motor 39), and a battery pack (battery 63) to supply power to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle portion of Dieras to include a removable battery pack disposed within the handle portion to supply power to the actuator as taught by Berke in order to improve portability of the device.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record, Dieras, does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of dependent claim 10, which recites, inter alia “wherein the head portion further includes a third bearing configured to engage the blade portion of the blade member, wherein the third bearing defines an acute angle with respect to an axis extending through the aperture”.
Dieras discloses bearings configured to engage with the post of the blade member, but not with the blade portion of the blade member. Due to the uneven surfaces of the blade portions (Figs. 9D-9F) and their distance from the head portion, one of ordinary skill in the art would not modify Dieras to include a third bearing configured to engage the blade portion at an acute angle with respect to an axis of the aperture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771